NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL

                                     OF FLORIDA

                                     SECOND DISTRICT


GINA D. HELLER a/k/a Gina            )
Heller,                              )
                                     )
             Appellant,              )
                                     )
v.                                   )            Case No. 2D18-2605
                                     )
PROF-2013-S3 LEGAL TITLE             )
TRUST, BY U.S. BANK                  )
NATIONAL ASSOCIATION,                )
as LEGAL TITLE TRUSTEE,              )
                                     )
             Appellee.               )
                                     )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for
Manatee County; George K. Brown,
Judge.

Dineen Pashoukos Wasylik and Jared
M. Krukar of DPW Legal, Tampa, for
Appellant.

Chase A. Berger of Ghidotti
Berger LLP, Miami, for Appellee.


PER CURIAM.


             Affirmed.
MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-